WALLACE,
concurring and dissenting:
I agree with the majority, but only in part. I would reverse the district court’s summary judgment on Bergene’s retaliation and constructive discharge claims but affirm its summary judgment on the sex discrimination claim.
Although I agree with the majority’s result with respect to Bergene’s retaliation claim, I would reverse the district court’s summary judgment on the strength of the direct evidence alone because I have my doubts about whether the circumstantial evidence is sufficiently “specific and substantial” to withstand summary judgment. Godwin v. Hunt Wesson, Inc. 150 F.3d *1145-11491217, 1222 (9th Cir.1998) (internal quotation marks omitted). I join the majority’s reasoning on the constructive discharge claim.
I part with the majority, however, on Bergene’s discrimination claim. I would affirm the district court’s summary judgment because, while the reason offered by SRP for failing to promote Bergene may be pretextual, Bergene has failed to raise a triable issue as to whether SRP’s reason was a pretext for sex discrimination.
The majority cites three pieces of circumstantial evidence in support of its conclusion that Bergene has raised a triable issue. The first — the changes made by Pratt to the selection criteria — does not even hint that Bergene was not promoted because of her gender.
The second' — -that Bergene was referred to as “Mommy” while she was the acting supervisor-is more on point but is still problematic. We are not told who called her “Mommy.” Was it the employees she supervised? Was it her co-workers? Was it her supervisor? Even if there were something from which I could draw the inference that Bergene’s supervisor(s) called her “Mommy,” I would still have to conclude that this evidence, standing alone, is not “specific and substantial” and, consequently, is not enough for Bergene’s claim to survive summary judgment.
The third piece of evidence — that there were no women supervisors at the Coronado Generating Station — is also very weak. Indeed, the case cited as support for the majority’s view is from the New Mexico Court of Appeals: Silverman v. Progressive Broad., Inc., 125 N.M. 500, 964 P.2d 61 (Ct.App.1998). Apparently, not even one of our sister circuits has reached a similar conclusion. What is more, even Silverman is shaky support for the majority’s conclusion. The New Mexico court treated the evidence offered by Silver-man- — only one piece of which was her employer’s failure to hire or promote female managers — as direct and not circumstantial evidence. Id. at 66, 68. In this case, the majority agrees that all of the discrimination evidence is circumstantial. While an employer’s lack of female managers, when considered with other evidence — especially other direct evidence— might be enough to withstand summary judgment in another case, it is not enough in this case because the other evidence relied upon by the majority is just too weak.
I therefore would affirm the district court’s summary judgment to SRP on the discrimination claim because the discrimination evidence offered by Bergene, standing alone or considered together, is not “specific and substantial.”